Name: Council Decision 2006/670/CFSP of 5 October 2006 appointing a new European Union Special Representative for Central Asia
 Type: Decision
 Subject Matter: European construction;  international affairs;  personnel management and staff remuneration;  Asia and Oceania
 Date Published: 2006-10-06; 2007-08-01

 6.10.2006 EN Official Journal of the European Union L 275/65 COUNCIL DECISION 2006/670/CFSP of 5 October 2006 appointing a new European Union Special Representative for Central Asia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 18(5) in conjunction with Article 23(2) thereof, Whereas: (1) On 28 July 2005, the Council adopted Joint Action 2005/588/CFSP (1) appointing Mr JÃ ¡n KUBIÃ as Special Representative of the European Union (EUSR) for Central Asia, whose mandate was extended until 28 February 2007. (2) By letter dated 4 July 2006, Mr. KUBIÃ submitted his resignation as EUSR, effective as of 5 July 2006. A new EUSR should therefore be appointed for the remaining period of the mandate. (3) The Secretary General/High Representative (SG/HR) has recommended that Mr Pierre MOREL be appointed as the new EUSR for Central Asia, HAS DECIDED AS FOLLOWS: Article 1 Mr. Pierre MOREL is hereby appointed as the new European Union Special Representative for Central Asia. He shall exercise his functions in accordance with the mandate set out in Joint Action 2005/588/CFSP and the detailed arrangements therein. Article 2 This Decision shall enter into force on the day of its adoption. It shall apply until 28 February 2007. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 5 October 2006. For the Council The President K. RAJAMÃ KI (1) OJ L 199, 29.7.2005, p. 100. Joint Action as amended by Joint Action 2006/118/CFSP, 20.2.2006 (OJ L 49, 21.2.2006, p. 7).